255 U.S. 108 (1921)
OGLESBY GROCERY COMPANY
v.
UNITED STATES.
No. 457.
Supreme Court of United States.
Argued October 19, 20, 1920.
Decided February 28, 1921.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF GEORGIA.
Mr. Edgar Watkins for plaintiff in error.
The Solicitor General for the United States.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The plaintiff in error is here to reverse a verdict and sentence against it on an indictment containing four counts charging it with four separate violations of the fourth section of the Lever Act. At the close of all the testimony it requested the court to charge the jury that the provisions of that section relied upon were repugnant to the Constitution of the United States, on the grounds, among others, which were held to be sound in the Cohen Grocery Co. Case, this day decided, ante, 81.
It is therefore unnecessary for us to do more than to apply to this case the rulings made in the Cohen Case, and, in consequence of doing so, to reverse the judgment *109 with directions to set aside the sentence and quash the indictment, and it is so ordered.
Reversed.
MR. JUSTICE PITNEY and MR. JUSTICE BRANDEIS concur in the result.
MR. JUSTICE DAY took no part in the consideration or decision of this case.